Title: From George Washington to Brigadier General Duportail, 27 August 1778
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


          
            Sir,
            Head Quarters White plains 27 Augt 1778
          
          You will proceed as speedily as convenient to the Highlands and examine the several
            fortifications carrying on there for the defence of the North River. When you have done
            this you will make me a full report of their state and progress, with your opinion of
            any alterations or additions which may appear to you necessary in improvement of the
            present plan. In doing this, you will of course consider the labor and expence which
            have been already incurred—the advanced season of the year & the resources of
            the Country for carrying any plan which may be formed into execution.
          It is my wish you should also take measures without delay for executing the
            Instructions given you the  of June last relative to a plan for the defence of
            the River Delaware and the city of Philadelphia—in
            performing which, you will also view the subject in a maritime point of light; in order
            as far as natural circumstances will permit, to provide a secure Port, capable of
            excluding the enemys vessels and receiving and protecting our own or those of our
            allies—To this end you will make such arrangements as the state of your department and
            the good of the service will best warrant. I am &c.
        